PER CURIAM.
Andre Gerard Lewis appeals the magistrate judge’s order denying his motion to inspect grand jury transcripts. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See United States v. Lewis, No. CR-99-314-3 (E.D.Va. Nov. 14, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.